Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing August 5, 2008 United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, DC 20549-0308 Attn: H. Roger Schwall, Assistant Director Carmen Moncada-Terry, Division of Corporate Finance Re: Element92 Resources Corporation Amendment No. 1 to Registration Statement on Form S-1 Filed July 18, 2009 File No. 333-152242 Dear Mr. Schwall and Ms. Moncada-Tery, Element92 Resources Corp. (Element92 or the Company) and its counsel have reviewed the Staffs comments by letter dated as of July 31, 2008. Please accept this response letter on behalf of Element92 Resources Corp. We have restated and responded to each of your comments below: 1. Please revise the biographical sketches of Geoffrey Armstrong and Daniel S. Mckinney to disclose all their business positions during the past five years. In this regard, we note that World Web Publishing.com Corp.s Form S-1 filed July 14, 2008 indicates that Mr. Armstrong became the companys chief financial officer on January 4, 2008 and that Savoy Resources Corp.s Form 10-K for the year December 31, 2005, indicates that Mr. Mckinney became a director of the company in 2004.
